Citation Nr: 1404051	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  07-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The December 2005 rating decision granted entitlement to service connection for PTSD and assigned an initial disability rating of 30 percent, effective February 24, 2004.  The Veteran filed a notice of disagreement with the assigned disability rating and effective date in February 2006.  A statement of the case was issued in March 2007, and the Veteran filed a substantive appeal later that month.  

In the course of the Veteran's appeal, a February 2010 rating decision increased the Veteran's disability rating to 70 percent, effective February 26, 2009.  

In a September 2012 decision, the Board increased the initial disability rating for the Veteran's service-connected PTSD from 30 percent to 70 percent, effective February 24, 2004.  The Board also denied an effective date prior to February 24, 2004, for the grant of service connection for PTSD and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Development of the TDIU issue has not yet been completed and, therefore, that issue is not currently before the Board.

The Veteran appealed the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand in August 2013, requesting that the Court vacate the Board's September 2012 decision to the extent that it denied entitlement to a rating in excess of 70 percent for the Veteran's PTSD.  The Joint Motion requested that the Court not disturb the grant of the 70 percent disability rating, and it did not challenge the Board's denial of an effective date prior to February 24, 2004, for the grant of service connection for PTSD.  In a September 2013 Order, the Court granted the Joint Motion, vacating the Board's March 2012 decision with respect to the denial of a rating in excess of 70 percent for PTSD and remanding the case to the Board for compliance with directives that were specified by the Joint Motion for Remand.  The case has thus been returned to the Board for further consideration.

The record reflects that, in December 2013, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board notes that a September 2013 VA examination report has been added to the record since the Board's September 2012 decision.  This examination report notes, in relevant part, that the Veteran receives mental health treatment through VA.  It notes review of the claims file, including the Veteran's VA mental health treatment records.  It states that the Veteran's most recent mental health visit was on July 12, 2013, at which time he was assigned a GAF score of 45.  

The Board notes that the most recent VA mental health treatment report of record is from May 2012, at which time the Veteran was assigned a GAF score of 42.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In the case at hand, VA mental health records that have clearly been considered by the September 2013 VA examiner are not associated with the claims file.  Hence, a remand is necessary so that the RO may obtain all outstanding pertinent VA medical records, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file.  

2.  After the development requested above has been completed, readjudicate the issue on appeal, expressly considering all evidence that has been added to the record since the issuance of the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


